Per Curiam.
Whitaker was convicted, on June 12, 1956, of robbery with a deadly weapon in the Criminal Court of Baltimore, and sentenced to 10 years’ confinement in the House of Correction. He was represented by counsel at his original trial as well as the hearing herein below. His only contentions, which he terms “constitutional violations”, merely challenge the sufficiency of the evidence at his original trial. We have repeatedly held that the sufficiency of the evidence adduced at the trial of a defendant cannot be reviewed in collateral proceedings. Johnson v. Warden, 214 Md. 608.

Application denied.